United States Court of Appeals
                                                                                           Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                              FILED
                                                                                      July 13, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                                Charles R. Fulbruge III
                                      No. 04-51432                                      Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
RAMON SILVA-GALVAN
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, Del Rio
                            2:04-CR-665-ALL-WWJ
                           ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the unopposed motion of appellee to

vacate sentence is GRANTED.



       IT IS FURTHER ORDERED that the unopposed motion of appellee

to remand the case to the United States District Court for

resentencing is GRANTED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     IT IS FURTHER ORDERED that the unopposed motion of appellee

to extend time to file appellee’s brief 14 days from the Court’s

denial of appellee’s motion to vacate and remand is DENIED as

unnecessary.